 626DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe Toledo Blade CompanyandToledo Typographi-cal Union No. 63.Case 8-CA-16067June 15, 1989DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSENAND CRACRAFTUpon a charge duly filed by the Union, the Gen-eralCounsel of the National Labor RelationsBoard by the Acting Regional Director for Region8 issued a complaint and notice of hearing datedSeptember 30, 1983. The complaintallegesthat theRespondent engaged in certain unfair labor prac-ticeswithin the meaning of Section 8(a)(5) and (1)of the National Labor Relations Act.About February 10, 1984, the parties enteredinto a stipulation of facts and jointly petitioned theBoard to tranfer this proceeding directly to itselffor findings of fact, conclusions of law, and the is-suance of a decision and order. The parties stipulat-ed that they waived a hearing before an administra-tive law judge, the making of findings of fact andconclusionsof law byan administrative law judge,and the issuance of an administrative law judge'sdecision and recommended Order. The parties alsoagreed that the charge, complaint, and notice ofhearing,answers, and stipulation of facts, and theexhibits attached thereto and made a part thereofconstitute the entire record in this case and that nooral testimony was necessary or desired by the par-ties.On June 4, 1984, the Board issued its Order ap-proving the stipulation and transferring the pro-ceeding to the Board. Thereafter, the GeneralCounsel, the Charging Party, and the Respondentfiled briefs in support of their respective positions.On July 7, 1987, the Board heard oral argument onbehalf of the parties and amicus the American Fed-eration of Labor and Congress of Industrial Orga-nizations(AFL-CIO),theAmerican NewspaperPublishers Association, and the Council on LaborLaw Equality. Thereafter, the General Counsel,theCharging Party, the Respondent, and theAFL-CIO filed supplemental briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the stipulation, thebriefs, the entire record in this proceeding, and theable argument of counsel and makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe ToledoBlade Company,the Respondent, isan Ohio corporation with facilities in Toledo, Ohio,and is engaged in the publication and distributionof a daily newspaper, The Toledo Blade. Annually,the Respondent in the course and conduct of itsbusinessoperationsderivedgross revenues inexcess of $200,000; held membership in, or sub-scribed to, various interstate news services; pub-lished various nationally syndicated features; andadvertised various nationally sold products. Theparties stipulated, and we find, that the Respondentisnow, and at all times material has been, an em-ployer engaged in commerce and in operations af-fecting commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that theCharging Party is now, and at alltimesmaterialhas been, a labororganizationwithin themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Respondent publishes The ToledoBlade, adaily newspaperinToledo, Ohio. The ChargingPartyhas represented the Respondent's composingroom employees for a number of years, and the Re-spondent and the Charging Party have been partiesto successive collective-bargaining agreements.In the 1976-1979 and 1979-1982 collective-bar-gaining agreements between the Respondent andtheCharging Party the followinglanguage ap-peared in article V, section 5:The Company shall have the right to offerother retirement and/or separation incentivesin amounts,under terms and conditions, andfor periods of time that the Company shall inits sole discretion deem appropriate, and theUnion waives the rightto raise adispute or ar-bitrate with respect thereto.The parties stipulate that the intent of article V,section 5 as negotiated is to permit the Respondenttomake retirement and/or separation incentiveoffers directly to individual employees, with theCharging Party having no right to participate indiscussionsbetween the Respondent and individ-ualsconcerning the acceptance, rejection, orchanges in the retirement and/or separation incen-tive offers.295 NLRB No. 68 TOLEDO BLADE CO.The 1979-1982 collective-bargaining agreementexpiredMarch 21.1 The parties had been negotiat-ing a successor agreement since approximatelyFebruary. About April 23 Respondent demanded,as a condition of consummating any collective-bar-gaining agreement, that the Charging Party agreethat any agreement contain the article V, section 5provision.All contractual issues have been resolved withthe exception of the aforementioned clause, con-cerning which the parties bargained to impasse.B. Contentions of the PartiesThe General Counsel and the Charging Partycontend that the Respondent's insistence to impasseon this contractual provision involving an allegedlynonmandatory subject of bargaining, namely, thewaiver of the Charging Party's statutory right torepresent unit employees concerning retirementand/or separation incentives, constitutes a per seviolation of Section 8(a)(1) and (5) of the Act.They further argue that the subject contractualprovision permits the Respondent in effect to un-lawfully bypass the exclusive bargaining represent-ative and to negotiate individually with bargainingunitmembers, thereby forcing the Charging Partyto relinquish its statutory role as representative ofunit members. They assert that the Respondent en-gaged in bad-faith bargaining by insisting on theclause.The Respondent contends that the contractualprovision involves a mandatory subject of bargain-ing and that it may lawfully insist on its inclusionas a condition to agreement on any new collective-bargaining agreement.The Respondent furtherargues that, because the employees have lifetimejob guarantees that prevent the Company fromforcing retirement or other separation incentives onthem, its conduct in negotiating to retain the rightto deal directly and noncoercively with employeesin this very limited area does not tend unlawfullyto undermine the Charging Party's status or other-wise constitute bad-faith bargaining.C. DiscussionThe issue here is whether the Respondent maylawfully insist as a condition of consummating anycollective-bargaining agreement that the agreementcontain a provision waiving the Charging Party'sright to participate in the Employer's negotiationswith individual bargaining unit members on earlyretirement and separation incentives. It is well set-tled that the parties to collective-bargaining negoti-ationsmay bargain to impasse regarding subjectsIAll dates referto 1982 unlessotherwise specified627within the scope of "mandatory" bargaining (i.e.,"wages, hours and other terms and conditions ofemployment") while it is unlawful to insist on "per-missive" subjects as a condition to reaching agree-ment.NLRB v. Borg-Warner Corp.,356 U.S. 342,349 (1958). Thus the Board's characterization of aproposal as "mandatory" or "permissive" deter-mines whether the proposing party may insist thatthe clause be included in the collective-bargainingagreement. 2We find that the contractual provision in disputeisa mandatory subject of bargaining. Initially wenote that the specific subject matter of the provi-sion-retirement and separation incentives-hasbeen held to be a mandatory subject of bargain-ing.3Because such matters are terms and condi-tions of employment within the meaning of Section8(d) of the Act, both the Respondent and theCharging Party have a statutory right to bargain toimpasse concerning retirement and separation in-centives.4 The contractual provision herein wouldrequire the Charging Party to waive its statutoryright to act as exclusive collective-bargaining rep-resentative for any affected employee. However,inclusion of such a waiver provision in the'propos-al does not "transform" it from a mandatory to apermissive subject of bargaining.5 In this respect,the proposalis similarin effect to other waiver-of-bargaining clauses such as certain management-rights and zipper clauses that have been held to bemandatory subjects of bargaining.NLRB v. Ameri-canNational InsuranceCo.,343U.S. 395, 409(1952);NLRB v. Tomco Communications,567 F.2d871 (9th Cir. 1978).It is well established that it is not illegal per sefor an employer to propose and bargain concerninga broad management-rights clause or a zipperclause and this is true regardless of the fact that in-herent in such clauses is the proposed waiver ofthe unions' statutory bargaining rights.62 Primary responsibilityfor determining the scope of this statutoryduty to bargain is vested with the Board.Ford MotorCo.v.NLRB,441U S. 488, 496 (1979). If reasonablydefensible,the Board's decision in thisarea should not be rejected by a reviewingcourt eventhough the courtmay preferanother view of the statuteId. at 497.8 BaltimoreNews American,230 NLRB 216, 217-218 (1977), enfd asmodified 590 F 2d 554 (4th Cir. 1979),A. S. Abel!Co., 230 NLRB 17, 18(1977), enfd as modified 590 F.2d 554 (4th Cir. 1979).* The "ballot clause"in issue inBorg-Warner,supra,isdistinguishablebecause it"settle[d] no term or condition of employment" and "deal[t]only with relations between the employees and their unions" 356 U S. at350.5 The contractualprovisionhereinfurthercontemplatesthatretirement/separation incentive packagesnot be subjectto arbitrationThis aspectof the proposal,affecting the scope of arbitration,is also amandatory subject ofbargainingSeeUnited States GypsumCa, 94NLRB 112 (1951).6 AmericanNational Insurance,supra at 409;Tomco Communications,supra at 879(holding that a zipper clause is nothing but a diluted form ofwaiver and so is governed by the same principles that apply to a manage-ment functions clause) 628DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThe retirement/separation incentives proposalherewould allow the employer to deal directlywith unit employees in the area of retirement/-separation incentives,hence involving a waiver ofstatutory rights in a narrow area.?The clause givesRespondentthe right only toofferretirement orseparation incentives.Theycannot be forced onemployees.The Respondent bargained to impasseon the retirement/separation incentives provision.Nothing inthe record,however,reveals that theRespondent's total bargaining posture indicated adesire to avoid reaching an agreement.Under thesecircumstances,we conclude that the Respondentdid not bargain in violation of Section 8(a)(5) and(1) of the Act byits insistence to impasse on theretirement/separation incentives provision or itsoverall course of conduct in negotiations with theCharging Party.8T Indeed,the provision in question was included in the two most recentcollective-bargaining agreements between the parties, and the partiesreached agreement on all othersubjectsin the instant agreement Cf.Modern Mfg.Ca, 292 NLRB10 (1988),finding that the respondent en-gaged in unlawful surface bargaining when,inter slut,it"repeatedly de-manded the right to act unilaterally onvirtuallyeverysubjectthat the par-ties negotiated."(Emphasis added )8 Unilateral implementation of such a proposal may not be privileged.SeeColorado-Ute Electric Assn.,295 NLRB No. 67(June 15,1989).Our dissenting colleague concedes,as he must,that"the clause hereaddresses a mandatory subject of bargaining."Our dissenting colleaguealso acknowledges that the Respondentcould lawfullyinsist to impasseon a retirement/separation incentives clause modeled on the managementrights clause considered inAmericanNationalInsurance,supra,that "con-templated initial unilaterial action by the employer."Our dissenting col-league concludes,however,that the clause before us is a permissive sub-ject of bargaining because it"involve[d] one-on-one negotiations with theemployees with the door shut to union participation of any sort."Thus,the dissent rests entirely on a purported distinction between clauses, suchas the one in issue inAmericanNationalInsurance,which "contemplateinitial unilateral action by the employer"and are mandatory subjects ofbargaining,and clauses,such as the one in issue here,which "substitute.. an individual negotiation process for the collective process contemplated by the Act" and are permissive subjects of bargainingWe believe that our dissenting colleague offers a distinction without adifference.When an employer acts unilaterally with regard to a mandato-ry subject of bargaining,it is directly setting employees'terms and condi-tions of employment without any consultation with a labor organization.In such an instance,"the real injury . . is to the union's status as bar-gaining representative."NLRB Y. C Bi C PlywoodCorp., 385 U S 421 fn15 (1967).Indeed,itisfor these reasons that,ingeneral, unilateralchanges in mandatory subjects of bargaining are proscribed by Sec8(a)(5) as a"refus[al] to bargain collectively......In other words, re-gardless of whether the employer engages in unilateral action or in directdealing,the right that is infringed on is the same In fact,the terms areoften used synonymously, as inModernMfg.,supra,292 NLRB 10, a caserelied on by our dissenting colleague Inview of theforegoing,we find ithighly anomalous,to say the least,that our dissenting colleague wouldreach different outcomes in these kinds of cases depending on whether, inhis view,the clause privileged initial unilateral action or direct dealing.Finally,on the facts of this case,our dissenting colleague's distinction isdevoid of meaning.Our dissenting colleague does not dispute that theRespondent can only offer retirement or separation incentives, theycannot be forced on employees.Therefore,the Respondent is simply notin a position to make a unilateral change with respect to this subjectmatter.Rather,theRespondent must secure the employees'consent,which can only be achieved through the process of negotiationCONCLUSION OF LAWThe Respondent did not violate Section8(a)(5)and (1) of the Act.ORDERThe complaintis dismissed.CHAIRMANSTEPHENS,dissenting.I.As correctly framed by the parties themselves,the issue in this case is whether the contractualproposal that the Respondent-Employer insisted onto impasse settled a term or condition of employ-ment that could unduly undermine the representa-tive status of the Union. If the question is answeredin the negative, the complaint, which alleges a perse violation of Section8(a)(5),mustbe dismissed.If,however, the Respondent's proposal settled noterm or condition of employment, or in any event,is deemed to undermine the representative status ofthe Union, then a violation must be found.My colleagues in the majority, applying the man-datory-permissive dichotomy ofBorg-Warner,'findthat the provisions would settle a term of employ-ment,involving retirement and severance benefits,and therefore as a mandatory subject ofbargaining,entitlesthe Respondentto insiston it toimpasse.Thus, the complaint is ordered dismissed. The ma-jority does acknowledge that the proposal wouldentail a"waiver" of the Union's right to bargainingin the senseof jointly participating in thenegotia-tion of compensatory benefits. However, the ma-jority concludes that such a waiver is a "narrow"one, both in terms of subject matter and in thesensethat the Employer can only offer but not"force," its proposed terms on individual employ-ees.Were we writingon a cleaner slate,circa 1950,my colleagues' reading of Section 8(a)(5), as ap-plied to the instant record, might have persuasiveappeal.2For there is no evidence that the Re-spondent unilaterally attempted to circumvent theUnion and deal with the employees without its per-missionorknowledge.Moreover, the barrenrecord before us does not show that the Respond-ent desired to avoid reaching a contract with theUnion, or that it conducted its negotiations with aclosed mind or otherwise in bad faith over the allo-cationof responsibility for determining earlyretirement/separation benefits. Indeed, the Unionhad twice previously agreed to the provisions nowunder review. However, I believe, that whateveriNLRB v.Borg-Warner Corp.,356 U.S. 342,349 (1958)E See Cox&Dunlop,Regulationof CollectiveBargainingby the Nation-al LaborRelationsBoard,63 Harv.L. Rev 389, 403-404 (1950). TOLEDO BLADE CO.629latitude commentators thought the Board may havehad at one time in finding,on a record such as thisone, insufficient evidence of improper bargaininghas long since been foreclosed by the SupremeCourt's interpretation of the statute itself.3 In short,my colleagues inadequately come to grips with thepertinent decisions of the Court and gloss over theones on which they do rely.II.The facts, as submitted by a sparse stipulation,are quite simple.In negotiations for a collective-bargaining agreement to succeed the expired 1979-1982 agreement, the Respondent insisted that itwould not sign a new agreement unless it con-tained the following clause:The Company shall have the right to offerother retirement and/or separation incentivesin amounts,under terms and conditions, andfor periods of time that the Company shall inits sole discretion deem appropriate,and theUnion waives the right to raise a dispute or ar-bitrate with respect thereto.The parties further stipulated that such a clause(with an additional provision not here relevant)had been agreed to by the Union in two previousbargaining agreements(1976-1979 and 1979-1982)and that what the Respondent sought to achievethrough the clause was not simply to determinesuch incentives on its own and unilaterally imple-ment them,but rather to "make retirement and/orseparation incentive offers directly to individualemployees" and to exclude the Union fromanyparticipation in "discussions"between the Re-spondent and the individuals concerning their "ac-ceptance, rejection,or changes"in the offers.The purpose of obtaining this individualized ne-gotiatingauthorityisrooted in the dynamicchanges that have taken place in the newspaper in-dustry.4Rapid technological innovations, broughton by the computer, had rendered many jobs, suchas those in the typical composing room,redundantand obsolete.To overcome the natural resistance ofthe organized sector to the adoption of these labor-saving developments, the industry agreed, throughcollective bargaining, to pay a "very high" price,which as explained by an amicus during oral argu-s SeeFibreboardCorp. v.NLRB,379 U S. 203, 217, 219 fn. 2 (1964)(Stewart,Douglas,and Harlan,J.J.,concurring) ("There was a timewhen one might have taken the view that the NationalLaborRelationsAct gave the Board and the courts no power to determine the subjectsabout which the parties must bargain..But too much law has beenbuilt upon a contrary assumption for this view any longer to prevail4 See generally Tr oral argument at 115-118 (Mr. CharlesCole, Amer-ican Newspaper Publishers Assn,appearing as amicus in support of Re-spondent-Employer)ment, "came in the form of guaranteed lifetimejobsfor employees whose services were no longerneeded or would no longer [be]need[ed] in thefuture."5However,because of the unexpectedlyrapid pace of innovation,job redundancy provedeven higher than expected and in turn the lifetimejob guarantee evidently proved to be more expen-sive than estimated.Thus,the industry hit on thestrategy of realizing cost savingsby "buying out"the lifetime employment guarantees on an individ-ual basis.These buyoutstook the form of so-calledretirement or separation incentives.6In the instantcase,ToledoBlade obtained from the Union in twoprevious contracts the authority to negotiate suchbuyoutsdirectlywithemployeeswithout theUnion's involvement.But during negotiations for anew contract in 1982,the Unionrefused to renewthis provision.As noted before,so far as we know,there is no evidence that the Respondent engagedin any bad-faith bargaining.III.No one disputesthatmatters pertaining to com-pensation,whether it be in the form of retirementbenefits, lump-sum severance benefits, or paymentsfor retraining fall within the meaning of "wages" inSection 8(d). As such, they are items over whichan employer and a union are under a mandatoryduty to bargain.In the vast majority of instances, aconsummated agreement will specify the substan-tive standards, jointly arrived at during contractnegotiations, that "will fix for the future the rulesof the employment for everyone in the unit."75Id at 116.6 The stipulation refers to the benefits as "other retirement and/or sep-aration incentives,"but it contains no description of what these mightentail.During oral argument,an amicus appearing in support of the Re-spondent stated that these incentives were"not unusual"for the newspa-per industry and variously took the form of (1) "early retirement," (2)"retraining of employees to perform another kind of work,"and (3) "re-leasing employees with a nest-egg so they could pursue higher educationor other careers for the balance of their productive years"Id at 118.The latter item would seem to be one-time lump-sum payment,whereasan early retirement benefit is usually a periodic payment of a determina-ble benefit paid over the life of the retiree For purposes of resolving thelegal issue before us it makes no difference what form the incentive bene-fittakes,and for the sake of convenience are generally referred tothroughout this opinion as buyout or retirement benefits.7Hughes Tool Co.v.NLRB,147 F.2d 69,72 (5th Cit. 1945).Retirement benefits are a good example of a subject that must be delin-eated in great detail in the collective-bargaining agreement,which gener-ally incorporates by reference pension plan documents.The latter arevery technical,covering a broad range of subjects(including coverage,benefit levels,participation,vesting, fidicuiary obligations,and other mat-ters of administration)Congress added to the complexity,when it en-acted,in 1974,the Employer Retirement Income Security Act (ERISA),88 Stat.829, as amended,29 U.S.C. § 1001 et seq ERISA establishescomprehensive,minimum standards for assuring that whatever benefits anemployer promised during a worker's employment years would be paidduring his retirement years.Pension plans customarily make provision forearly retirement,and the benefit is generally calculated in accordancewith a formula that takes into account such things as an employee's age,Continued 630DECISIONSOF THE NATIONALLABOR RELATIONS BOARDWhat takes place during the life of the contract isthe application of the standards to the employeeswithout substantial refinement or bargaining overthe standards themselves. The buyout proposalhere does not fit this mold. It contains no substan-tive formula by which to compute any of the formsof benefits contemplated by it. Neither the Unionnor the unit employees would have any notion atthe commencement of the contract term eitherwhat sort of buyout an employee might be expect-ed to receive or the value of it, should he decide togive up his lifetime job guarantee.For that matter,the Respondent might not have any idea either.Moreover, the proposal provided for the almosttotal exclusion of the Union from the negotiationsthat the Respondent might initiate with individualemployees."Inessence,thebuyoutpaymentswould be at whateveramountsthe employer couldpersuade the employees to accept in face-to-face,one-on-one meetings.Both the Respondent and the majority analogizethe buyout proposal tothemanagement rightsclause,which the SupremeCourtreviewed inNLRB v. American National Insurance Co.,343U.S. 395 (1952). There the Board had attempted todeclare as per se unlawful any employer insistenceto include any such clauses in the collective-bar-gaining agreements.The Supreme Court flatly re-jected this hard-line position,finding it out of stepwith the prevalence of "management functions"clauses in many U.S. labor agreements, some ofwhich had been endorsed by the War LaborBoard.The Court curtly observed:Whether a contract should contain a clausefixing standards for such matters as workscheduling or should provide for more flexibletreatment of such matters is an issue for deter-mination across the bargaining table, not bythe Board. If the latter approach is agreedupon,theextent of union and management par-ticipationin the administration of such mattersis itself aconditionof employment to be settledby bargaining.Id. at 409 [emphasis added].accrued service,salary,and a discount factor,the latter of which is usedto compute what the actuarially reduced value of a normal retirementbenefitwill be at the time of early retirement.As one authority hasnoted,plans subject to collective bargaining will commonly provide for aspecified percentage discount for each month by which early retirementprecedes the normal retirement date.See generally D. McGill,Funda-mentalsof Private Pensionsat 117-120(5th ed.1984)."Respondent's counsel during oral argument conceded that under itsproposal the employees could not insist on the presence of their unionrepresentative.However,he asserted that the Employer could always ter-minate discussions and the Employer "set no limits" on an employee'sright to consult with the union representative.Tr. oral argument at 25.Still, the Union could not enlarge its role beyond that of sideline coach,because,according to the stipulation,the contract proposal required theUnion to waive the right to raise a dispute or arbitrate with respect toany buyout offer.In the abstract,there is admittedly no great leapin the logic from the above-quoted rationale to theargument that the Respondent here is simply bar-gaining over the extent to which Union and man-agement will respectively participate in the settlingof early retirement benefits, namely, no role for theUnion and an exclusive role for management.However, in my view neither the holding nor factsofAmerican National Insurancepermit this logic torun the full course asserted here.The holding islimited to two propositions:(a)Not allmanagementfunctions were per se beyond the bounds of whatan employer could lawfully insist on,and (b) theemployer could insist on the particular manage-ment functions clause at issue there-a clause pro-viding that certain subjects9 were within manage-ment's sole discretion to set initially and could bemaintained if, through the grievance process(which excluded arbitration)the union failed topersuade it to change its mind about particular de-cisions taken pursuant to the clause.Id. at 398, 409.Equally significant,the clause did not contemplatedirect negotiations between employer and employ-ees on the subjects included in the clause. Thus,the Court inAmerican National Insurancehad nooccasion to reexamine,much less retreat,from theproscriptionsagainstdirectemployer-employeedealing,which the Court itself had articulated inthe earlier case ofMedo Photo Supply Corp. v.NLRB,321 U.S. 678 (1944).InMedo,which my majority colleagues do notdiscuss, the Court affirmed the principle that a em-ployer whose employees are represented by a labororganization has a duty to recognize and negotiatewith that representative as to any changes in theemployees'terms and conditions of employment,and further that it maynot negotiatedirectly withthe employees on such matters.Indeed,even ifem-ployeesseek such individual bargaining and are con-tent to exclude the union from the negotiations onthe subject in question, the employer violates itsstatutory obligation by engaging in such negota-tionsbehind theunion'sback.10 Bargaining on anindividaul basis is simply "subversive of the modeThese are hiring; promotion; discharging,demoting,or discipliningfor cause;work scheduling10 Of course,if a majority of the employees repudiated the union astheir collective-bargaining representative for all purposes and such a re-pudiation may be honored under Board law(e.g., it is not a product ofthe employer's unfair labor practices and it did not take place during theinitial certification year), the employer is free to deal directly with indi-viduals. The union in such a case is merely a former representative, andthe employer has no obligation to deal with it on any subject.J.I.CaseCaY.NLRB,321U.S. 332, 337 (1944). Thereisno contention in thepresent case that a majority of the employees had repudiated the Union. TOLEDO BLADE CO.631of collective bargaining which the statute has or-dained," the Court observed (Id. at 684).11It is true that strictly speaking the issue inMedoPhotowas not whether the employer had bargainedin bad faith with the union in violation of the pre-cursor of Section 8(a)(5). Unlike here, the employ-er in fact had not attempted to secure from theunion the right to deal directly with the unit em-ployees over any employment terms. Rather, theemployer dealt with the employees without unionknowledge or approval, which the Court foundconstituted an 8(a)(1) interference with the employ-ees' Section7 rights. The proof of the interferencewas, of course, in the pudding,for as an immediateresult of these negotiations the employees repudiat-ed the union as their bargaining representative.12Thus, it is arguable that the holding ofMedoPhotodoes not address the precise issue in the in-stant case in which there is no evidence that theEmployer is attempting to jettison the Union bydirect dealingwithemployees.But it is apparentthat in decidingBorg-Warner Corp.,supra,which -was decided afterAmericanNational Insurance,supra,the Court incorporated the animating princi-ples ofMedo Photointo the definition of good-faithbargaining under Section 8(a)(5).InBorg-Warner,the Court confronted the ques-tionwhether an employer might violate Section8(a)(5) simply by insisting on certain types of pro-posals as a condition to execution of the collective-bargaining agreement.Of relevance here was aballot proposal requiring a secret vote among em-ployees on whether to accept or reject the employ-er's lastoffer, whether to strike, and whether thecontract once adopted should be amended, modi-fied,or terminated. The Court characterized theclause as lawful if agreed to by both parties, butheld that the employer could not lawfully insist toimpasse.It noted that the ballot clause did not reg-ulate the employer-employee relationship on anyparticular condition of employment but rather dealtr i The Court cited,inter alia,its decision inOrder of Railroad Telegra-phers Y. Railway Express Agency,321 U.S. 342(1943), a Railway LaborAct case handed down the same term,inwhich it had noted that theterms granted to individuals may be of interest to the entire unit and thatthus a union must be free to bargain over"exception[s]" to the rules aswell as over the rules generally applicable to all. Id.at 347.The Court inRailroad Telegraphersdid also note that it"may be agreed that particularsituations may be reserved for individual contracting"but this appears incontext to refer to an"agreement"arrived at through collective bargain-ing "that the Company should be free to negotiate with the agents [i.e.,employees] severally " Ibid.The Respondent has seized on a similar state-ment inJ.I.Case,supra,to justify its conduct here. But the Court's ob-servation in that case that"it is possible forthe collective bargainto pre-scribe only minimum rates or maximum hours orexpresslyto leave cer-tain areas open to individual bargaining" (321 U.S at 338,emphasisadded),also appears to contemplate mutual agreement,not necessarilyunilateral insistence.12 The Court did sustain a refusal-to-bargain violation under Sec.8(a)(5), but it was grounded on the employer's refusal to recognize theunion following the employees'induced repudiation of the latter.with the relations between the employees and theirunion. In the latter regard, the Court, citingMedoPhoto,found that the proposal weakened the inde-pendence of the union by enabling the employer"in effect, to deal with its employees rather thantheir statutory representative." 13In my view,the retirement incentive clause onthe instant case suffers from some of the same infir-mity as the strike-ballot clause inBorg-Warner.Tobe sure,the clause here addresses a mandatory sub-ject of bargaining.14 However, the clause does notsimply reserve to the Respondent the unilateral dis-cretion to devise an individually tailored packageof benefits that is payable to an employee who iseligible for retirement. Rather it would shove theUnion aside and establish a regime of direct negoti-ation one-on-one with employees themselves.15 Intwo respects, the Union's ability to exercise its re-sponsibilities as exclusive bargaining reprsentativewould be undercut. First,an eligibleemployeewould be deprived of the benefit of the Union's ne-'s 356 U.S. at 350 In response to the employer's argument that thesecret ballot clause was merely a less restrictive variation of a no-strikeclause, which is concededly a mandatory subject of bargaining,the Boardopinion inBorg-Warnercontains the following explanation:the strike-ballot clause here,while incidentally limiting the indi-vidual's right to strike, is primarily concerned with the mechanics oftesting the statutory representative's power to call a strike or to ter-minate or amend the contract during its term-a purely internalmatter unrelated to any condition of employment.Indeed,the strike-ballot clause is in essence a procedure designed to force all employ-ees in the unit, as individuals,to pass upon the Respondent's lastoffer.In our opinion,the requirement that employees be given anopportunity to vote on the Respondent's last offer or to terminate oramend the contract,is simply an attempt to resolve economic differ-ences at the bargaining table between an employer and the statutoryagent by dealing with the employees as individuals.In principle,thereis little, if any, differencebetween an employertakingindividual propos-als directly to the employees andanemployer requiring that the bargain-ing representative obtain approval or disapprovalof any economic propos-al as a condition precedent to the representative's exerciseof statutorypowersEither situation is in derogation of the status of the statutoryrepresentative and thus violates the exclusive representation conceptembodied in the Act Indeed,insistence on a strike ballot clausemeans only that the union must dilute its authority,diffuse its re-sponsibility,and ultimately dissipate its strength. .It is thus ap-parent that. . .we do not predicate our conclusion on the theorythat the continued representative status of the Union might be lostby a majority vote on any issue balloted upon,but rather on the factthat the requirement of a poll among the employees consitutes [sic] asubversion of the collective bargaining process.Borg-Warner Corp.,113 NLRB1288, 1295(1955) (emphasis in original de-leted and other emphasis added).It is noteworthy that fourjustices inBorg-Warnerbelieved that theCourt's holding was incompatabile withAmericanNational Insurance,supra,thus suggesting that there may well be some tension between thetwo decisions.14 Fn.7, supra See alsoBaltimoreNewsAmerican,230 NLRB 216,217-218(1977), enfd.590 F.2d 554,556 (4th Cir.1979).is SeeModernMfg.Ca,292 NLRB 10 (1988).In the course of uphold-ing a finding of unlawful surface bargaining by an employer, the Boardstressed that the employer's "insistence that it retain the ability to dealdirectly with unit employees[through a proposal to enter into individualcontracts without the union's prior approval and a subsequent proposal togive out bonuses or create an incentive program] strikes at the very heartof the Union's representative function to bargain collectively on behalf ofthe unit employees " 632DECISIONSOF THE NATIONALLABOR RELATIONS BOARDgotiatingcloutand its expertise in evaluating themerits and advisability of a retirementoffer. Inshort,the Union would not beable to shield em-ployees from anyoverreachingleverage by theEmployer.Second,the Union could not effectivelymonitor the incentive program from the standpointof itsimpacton the pool of financialresourcesavailableto theunit as a whole. 1 6Notwithstanding these perils to the bargainingprocess,the Act doesnot foreclosethe Union itselffrom voluntarilyexposingitself tothem.This mayseem like a curiousfeature of the Act.But as theBoard repeatedly has emphasized,the Actis an ac-commodationof manycompeting considerations.Just as the processisworthyof protection, so isthe freedomof the employee's exclusive representa-tive to obtain terms and conditions that in its viewbestsatisfy the economic goals and aspirations ofthe employees.Thusa union is entitled to decidefor itself whetherthe financial incentivesthat theemployer is willing to make to induce agreementon a provision is worth accepting certain con-straintson theunion's bargainingrole.Moreover, itmay be part of thecustoms and practicesof a par-ticular industrythatemployers will negotiate di-rectlywithcertain classificationsof workers oncertain aspects of employment,the publishing in-dustry having a long historyof this.'' Thus, itwould plainlynot be unlawfulfor the Union hereto agree to the incentive program,as it had in twoprevious contracts.But theUnion nevertheless re-tainsthe rightto reevaluate the situation and toreassert its prerogatives in bargainingfor a newcontract,as it has done here.At the sametime, I do notview theRespondenthere as having its hands tiedin the face of theUnion's fixedopposition to its proposal.It is notbarred from presentingat thebargaining tableretirement/separation incentives in a managementfunctions clause modeled on the one considered inAmericanNationalInsurance,supra.' 8As noted16 Cf.Wood v. National Basketball Assn.,809 F.2d 954, 961 (2d Cir.1987) (Winter,J.) ("recognition of a right to individual bargaining with-out the consent of the exclusive representative would undermine thestatus and effectiveness of the exclusive representative,and result in indi-vidual contracts that reduce the amount of wages or other benefits avail-able for other workers.")17 See Cox&Dunlop,Regulationsof CollectiveBargainingby the Na-tional Labor Relations Board,63 Harv.L Rev 389, 409-410 & fn. 71(1950).ib In suggesting this alternative,I am assuming that even under theunique circumstances of this case,involving lifetime employment guaran-tees,which employees obtained under the two previous contracts, thatthe Union could still be required to negotiate modifications in those pro-visions insofar as they affect current employees in the unit.The partieswould have the discretion to decide on a clause"fixing standards" bywhich the lifetime guarantee provisions are modified to require early re-tirement or a clause that provides "for more flexible treatment,"involv-ing the"extent of union and management participation in the administra-tion" of the modifications SeeAmericanNationalInsurance,343 U S. at409, quoted in pertinent part in text infra.The provisionat issue in theabove, that clause contemplated initial unilateralaction by the employer, but it did not involve one-on-one negotiations with the employees with thedoor shut to union participation of any sort.' 9In sum,Idisagreewith my colleagues that the"specific subject" of the clause at issue here wassimply retirement incentives.Rather the essence ofthe proposal was the substitution of an individualnegotiating process for the collective process con-templatedin the Act.20 I similarly disagree withinstant case is most analogous to "flexible"approach embodied in themanagement rights clause inAmerican National Insurance.I do not view this case as analogous to the situation in which an em-ployer wants to obtain a modification of retirement benefits,which havealready vested in particular individuals who have retired from the workforce.Cf.Wei mer v. Kurz-Kasch,Inc., 773F.2d 669,672-673(6th Cir.1985) ("A union may choose to forego nonvested retiree benefits infuture negotiations in favor of more compensation for active employes.The union may not, however, 'bargain away retiree benefits which havealready vested in particular individuals,"'quotingAlliedChemical &AlkaliWorkers Y.Pittsburgh PlateGlass,404 U.S. 157, 181 fn.20 (1971)).19 Cf.Long Lake Lumber Co.,182 NLRB 435 (1970),affd. sub nom.Woodworkers Local 3-10 Y.NLRB,458 F.2d 852 (D.C. Cir. 1972), inwhich the Board rejected allegations of bad-faith bargaining by an em-ployer who had proposed a broad management rights clause.The Boardupheld the clause even though it related to matters on which the contractwas left silent,reasoning that the proposalwould not have precluded future bargaining.The management au-thority Respondent demanded was only to takeinitialaction withoutconsulting the Union in advance.Once such action was taken, theUnion would have the right,and Respondent the correlative obliga-tion,to subject the action taken topost hocreview under the griev-ance procedures where the Union would be afforded the opportunitythrough give and take discussions to obtain a change in manage-ment's action.20 My colleagues suggest that my dissent articulates a "distinctionwithout a difference" (leading to an anomalous result) between an em-ployer unilaterally changing a term or condition of employment withoutprior union consultation(unlawful underNLRB v. C & C Plywood Corp.,385 U.S. 421, 429 fn.15 (1967))and an employer dealing directly withemployees under the clause at issue here(which I supposedly would findunlawful).With all respect,my colleagues misstate both the distinction I makeand the conduct that I would find unlawful The principle articulated inC & C Plywoodiswholly irrelevant here; we are not confronted with anemployer actually implementing unilaterally, without union approval, asubstantive change in an existing contract.Nor do I posit that an employ-er cannot have the benefit of a clause, agreeable to the union, that per-mits direct dealing with employees.Indeed,I suggest just the opposite.The critical distinction that I advance hinges on the type of provisionthat an employer can insist onto impasse(absent evidence of bad faith)-on the one hand,a clause modeled after the one inAmerican NationalInsuranceby which the employer could unilaterally effectuate the retire-ment of an employee,with the union having the opportunity afterwardsto grieve over the terms of retirement, including the manner of retire-ment and amount of the annuity, and on the other hand,a clause(like theinstant case) that contemplates direct negotiation with employees overthe terms and conditions of retirement,without any meaningful participa-tion by the bargaining representative over such terms,either during thenegotiation of the contract itself or during the life of the contract Thatthe former may be lawfully insisted on to impasse and the latter cannot isa legally cognizable difference,as the Supreme Court's opinions inAmeri-can National InsuranceandBorg-Warnermake clear,and such distinctioncreates no anomaly.My colleagues also reiterate their point that the clause here is saved bythe fact that the employer can only"offer"retirement benefits to the in-dividual employees and that it still must achieve agreement through the"process of negotiation."To hold that the mere offer of terms directly toemployees does not unlawfully bypass the union simply ignores the set-tled law CharlesParkerCa,285 NLRB 56 (1987) (employer violatedSec 8(aX5) by presenting written contract proposal directly to employ-ees). TOLEDO BLADE CO.633the majority's implication that the absence of evi-nonmandatory subjects of bargaining by virtue ofdence as to the Employer's intent to avoid reach-the fact that they seek to compel a union's accept-ing an agreement is dispositive of this case. Asance of its displacement as bargaining representa-Borg-Warnerindicates,the absence of bad faithtive.Accordingly, I dissent from the dismissal ofdoes not legitimate insistence on proposals that arethe complaint.